internal_revenue_service number release date index number 468b 468b ----------------------------- ------------------------------------- ------------------------ ------------------------- ------------------- ------------------------------------ ---------------------------------- ------------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-134045-06 date november legend ------------------------------------ x ------------------ s ------------------------------------------------------- o -------------------------------------- w ---------------- dollar_figurew ------------------ dollar_figurex -------------- dollar_figurey dollar_figurez ------------------ date a ------------------- date b ----------------------- date d ----------------------- date e ------------------- gentlemen this responds to your letters requesting a ruling that the escrow account described below is a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations for the reasons described below the escrow account is a qualified_settlement_fund for federal_income_tax purposes under sec_1_468b-1 facts plr-134045-06 x is a holding_company for two operating businesses one of its subsidiaries s is a manufacturer of equipment and a provider of associated systems s also provides equipment rentals communications products and other services on date a o filed a class action lawsuit against x and its affiliates in the united_states district_court court alleging monopoly maintenance attempted monopolization and illegal restraints of trade in violation of sec_1 and of the sherman antitrust act and sec_3 of the clayton act o claimed that it and the alleged class sustained injury caused by s’s discounting practices which allegedly harmed competition and resulted in higher prices o sought actual monetary damages on behalf of the purported class in excess of dollar_figurew dollars trebling of any such damages recovery_of attorney fees and costs and injunctive relief on date b a settlement agreement was entered into among x s o and o’s attorneys the court subsequently approved the settlement agreement on date d pursuant to the terms of the settlement agreement x is required to pay the sum of dollar_figurey dollars into an escrow account account within days of preliminary approval of the settlement agreement within thirty days of final approval of the settlement agreement x is required to deposit the remaining dollar_figurez dollars subject_to certain adjustments into the account the amounts deposited in the account will be maintained in a separate and completely unrelated account in the dominion and control of w and will be completely segregated from other assets of x and its affiliates the amounts deposited in the account may be distributed to the participating class members pursuant to the related plan of distribution and may be used for payment of any attorneys’ fees costs expenses or other disbursements including any incentive award for the class representative s as the court may order and as is permitted under the agreement governing the account on date e the court issued its final approval of the settlement agreement and plan of distribution under the terms of its final approval the court retained exclusive jurisdiction over the settlement and settlement agreement during the administration of the account law and analysis sec_468b of the internal_revenue_code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_468b authorizes the issuance of regulations providing for the taxation of any such account or fund whether as a grantor_trust or otherwise sec_1_468b-1 through 468b-5 regarding qualified settlement funds were issued pursuant to sec_468b sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires plr-134045-06 that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons finally sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 as well as other types of claims ie non- allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund based on the facts presented the three requirements of sec_1_468b-1 are satisfied and as such the account is a qualified_settlement_fund for federal_income_tax purposes first the account has been approved pursuant to an order of the court dated date d over which the court retains jurisdiction during the account’s complete administration see sec_1_468b-1 second the account was established to resolve or satisfy claims brought by the class members against x and its affiliates for damages allegedly sustained as a result of violations of federal antitrust law see sec_1_468b-1 third the account is maintained in a separate and completely unrelated account in the dominion and control of w and is segregated from other assets of x and its affiliates see sec_1_468b-1 finally the fact that other claims will be paid_by the account eg class counsel attorneys’ fees does not prevent the account from being treated as a qualified_settlement_fund see sec_1_468b-1 holding the account is a qualified_settlement_fund for federal_income_tax purposes under sec_1_468b-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-134045-06 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination sincerely john p moriarty senior technician reviewer branch income_tax accounting
